Citation Nr: 0428219	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  00-08 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for disabilities of the 
thoracic, cervical, and lumbar spines.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.


FINDING OF FACT

The evidence is in equipoise as to whether the veteran's 
cervical, thoracic, and lumbar scoliosis with degenerative 
disease is the result of disease or injury in service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, the 
grant of service connection is warranted for cervical, 
thoracic, and lumbar scoliosis with degenerative disease.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R §§ 3.303, 3.310 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records show that in May 1947 the veteran was 
admitted to the hospital.  The day prior to admission, he 
noticed a peculiar sensation in his testicle following heavy 
lifting and working.  The next morning the testicle was 
swollen, indurated, and very tender.  He indicated it was 
difficult for him to walk.  The veteran was diagnosed with 
left epididymitis, acute, moderate.  It was noted that the 
veteran received Sulfa and local therapy to the scrotum and 
the swelling and tenderness subsided, but the induration 
remained.  The veteran was discharged.  The veteran was seen 
in March 1957 for a pain in his low back.  He reported not 
urinary symptoms and no muscle spasms.  Examinations dated 
October 1950, October 1953, January 1957, and February 1963 
show normal clinical evaluation of the spine, 
musculoskeletal.  The veteran's May 1966 retirement 
examination showed normal clinical evaluation of the spine, 
other musculoskeletal.  

VA outpatient treatment records dated in August 1981 showed 
that the veteran was seen for complaints of back pain for two 
weeks.  The assessment noted muscle tension.  In May 1984 the 
veteran was seen for complaints of back pain, which radiated 
around the hip area.  He denied any numbness in the legs.  
The veteran indicated that the onset of pain occurred when he 
was getting out of the car.  The veteran reported that in 
1982 he fell off a truck fracturing his sternum and ribs.  X-
rays revealed a compression fracture of T6 of undeterminate 
age.  The x-rays of the lumbar spine showed a mild 
levoscoliotic curve of the lumbar spine.

Treatment records from Reynolds Army Hospital dated 1988 to 
1991 show that in May 1988 a 1/2 cm circumscribed lesion 
consistent with a cyst was noted.  The assessment was an 
infected sebaceous cyst.  Incision was made over the 
sebaceous cyst and excision of the cyst was performed.  
Following local anesthesia with 1% Lidocaine with Epinephrine 
three sinus tracts were removed at the same time.  At his 
follow-up, the veteran indicated he was doing well with the 
exception that his back continued to bother him.  He 
indicated he did not have any problems with his lesion.  
Examination of the back noted tenderness at the L3-4 position 
bilaterally.  Examination of his wound was healing very well, 
but still had some cellulites present.  Lumbar x-rays noted a 
right deviated scoliosed pattern at L2 and a very small 
amount of subluxation also present.  The examiner noted that 
the lumbar pain might be related to the scoliosis that the 
veteran had.  There was also some arthritic component 
present.

Treatment records from Goodyear Family Medical Center dated 
1997 to 2001 show that in November 1998, the veteran 
complained of low back discomfort over the course of the last 
two weeks.  He denied any recent injuries to the back and 
denied any radiation to the lower extremities.  He reported 
an injury to his back in 1948 and problems with back pain off 
and on for a number of years.  It was noted that the veteran 
had been diagnosed with spondylolysis.  The assessment was 
chronic low back discomfort with a history of spondylolysis.  
In December 1998, the veteran reported very little relief in 
his low back discomfort with his medications.  He was also 
prescribed Zocor.  It was noted that the veteran continued to 
have a degree of tenderness in the lumbosacral area of the 
low back.  The veteran had no significant discomfort with 
straight leg raising.  The assessment was low back discomfort 
with probable spondylolisthesis.  

X-rays of the lumbar spine conducted by Southwestern Medical 
Center in November 1998 showed scoliosis of the lumbar spine 
with degenerative changes most pronounced at L3-4 and 4-5.  
Suggested Grade I spondylolisthesis of L5 anterior on S1.

An MRI of the lumbar spine conducted by Southwestern Medical 
Center in December 1998 showed mild broad base disc bulges at 
L3-4 and 4-5 that did not appear to affect the exiting L3 and 
L4 roots; normal appearing marrow signal in the vertebral 
bodies.

A statement from J.D.G., D.O., dated December 1998 indicated 
that the veteran had been seen recently for complaints of low 
back discomfort.  It was noted that evaluation including x-
rays and MRI revealed no impinging disc herniation or 
spondylolisthesis.  His symptoms at the present time appeared 
to be due to a significant degree of degenerative joint 
disease and scoliosis.  

A letter from L.G.G., M.D., of Family Medical Clinic received 
in March 2000 indicated that the veteran complained of 
chronic low back pain which began after heavy lifting on 
active duty.  The examiner noted that the veteran's service 
medical records included an entry dated in May 1947 that the 
veteran was in the hospital for epididymitis following heavy 
lifting and in March 1957 he was seen for low back pain.  It 
was noted that in May 1984, the veteran had a bone scan for 
evaluation of old compression fracture.  X-rays of the 
veteran's lumbar spine in November 1984 showed scoliosis of 
the lumbar spine with degenerative changes most pronounced at 
L4-5.  In December 1998, he had an MRI, which, demonstrated 
broad base disc bulges at both L3-4 and L4-5.  The examiner 
opined that it was just as likely as not that the veteran's 
chronic lumbosacral syndrome began while in service as shown 
in his service medical records entries from 1942 to 1957, and 
the entry in June 1984 bone scan which mentioned an old 
compression fracture of L3.

At his June 2000 RO hearing, the veteran testified that he 
had back pain only when he was lifting heavy equipment like 
the L4 and L5 engines.  He indicated that in 1957 when he was 
on a field trip on maneuvers he had problems with his back.  
The veteran testified that when he got back in, he reported 
to the doctor and told him what had happened and told the 
veteran he had back problems, looked at the veteran and gave 
the veteran aspirin and told the veteran to come back the 
next day.  The veteran indicated that no x-rays were taken.  
The veteran indicated that he had had back pain off and on 
all the time and before he was discharged from service the 
same doctor told him to get some plywood and sleep on it.  
The veteran indicated that he did not get treatment for his 
back from the time of service until the present except for 
medication and a back support.  The veteran indicated that he 
started being treated for his back in 1984.

At his September 2001 VA examination, it was noted that the 
veteran reported arthritis of multiple joints with date of 
onset and diagnosis in 1963.  He also indicated a back 
disability with date of onset and diagnosis in 1957.  The 
veteran described is spine problems as scoliosis of the 
lumbar spine diagnosed in 1957.  He complained of pain and 
lack of endurance.  He indicated these symptoms were constant 
and he took Vioxx daily.  X-rays of the cervical spine showed 
decreased disc space C1-C2 and C5-C6.  X-rays of the lumbar 
spine revealed decreased disc space at L3-L4, L4-L5, and 
there was also anterior lipping noted at L4 and scoliosis.  
X-rays of the thoracic spine showed scoliosis and osteophytes 
on T9, T10, T11, and T12.  The diagnoses included cervical, 
thoracic, and lumbar spine scoliosis and degenerative 
disease.  The subjective factors noted were back pain and the 
objective factors were decreased range of motion for the 
cervical, thoracic, and lumbar spine as well as pain with 
testing.

The examiner noted that in reviewing the claims folder, the 
earliest reference to spine degenerative changes and 
scoliosis was in 1984.  The examiner opined that it was more 
likely than not related to his inservice injury.

A letter from a physician from the Department of Veterans 
Affairs dated June 2002 indicated that the veteran had a mild 
rotatory scoliosis to the left upper lumbar area.  X-ray 
report showed degenerative joint disease (DJD) in the lower 
back of a chronic nature as well.  The physician indicated 
that although the mechanism of DJD was unknown, in many 
people the onset of arthritis was gradual, and could change 
the shape and size of bones.  In the veteran's case, the 
physician indicated an initial diagnosis of arthritis was to 
the knees with new arthritis to the back.  He indicated it 
was not unusual for arthritis to spread to other joints of 
the body.  It was also noted that the veteran suffered with 
scoliosis, which was mild.  The physician stated that after 
his examination it was his opinion that the arthritis first 
found in the veteran's right knee was now in the lower back, 
right elbow, left knee, and finger of both hands.  His back 
pain was more than likely from the severe pain of the 
arthritis rather than the mild scoliosis as stated in the x-
ray.

A VA examination Addendum/Clarification dated in November 
2002 documented the veteran's history of treatment for his 
back and knees.  The examiner opined that the veteran's 
current condition of degenerative arthritis and scoliosis of 
the spine was less than likely as not due to an identifiable 
inservice injury.  The rationale was that there was no 
recorded injury during service to the spine or left knee.  
The examiner indicated that the veteran's current condition 
of degenerative arthritis and scoliosis of the cervical, 
thoracic, and lumbar spines was at least as likely as not 
related to the service connected right knee disorder.  The 
rationale was that the right knee injury changed the walking 
mechanics, which advanced the progression of the degenerative 
disease of the spine.  

At his November 2003 VA examination, it was noted that the 
veteran had to have a right knee replacement in February 
1998.  The examiner indicated that after reviewing all the 
veteran's medical records and giving him the benefit of the 
doubt that because of the right knee problems he could have 
altered gait and weight bearing which could have led to 
problems with his left knee, it was the examiner's opinion 
that the veteran's left knee might be connected to his right 
knee but there was no medical evidence to suggest a 
relationship between the veteran's right knee service 
connected disability to his cervical, thoracic, and lumbar 
spine.

Criteria

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2003).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

By a letter dated June 2001, the RO notified the appellant of 
the information and evidence not of record that is needed, 
the information and evidence that the VA will seek to 
provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claims.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  After receipt of the June 2001 the veteran was 
scheduled for a VA examination in September 2001 and the RO 
issued a supplemental statement of the case in April 2002.  
In August 2002 the Board issued a development memorandum 
instructing the RO to return the claims file to the September 
2001 VA examiner so that an opinion could be rendered 
concerning the back disabilities.  An addendum/clarification 
was issued in November 2002 as well as another in November 
2003.  A supplemental statement of the case was issued in 
January 2004.  For the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claims.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as arthritis (including degenerative joint 
disease, i.e., osteoarthritis), are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R.§ 3.303(d).  Applicable regulations also 
provide that a disability, which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).

Analysis

The evidence clearly shows that the veteran has degenerative 
arthritis and scoliosis of the spine.  The veteran is service 
connected for a right knee disability.  In order for the 
veteran to be service-connected for his back disabilities on 
a secondary basis, the evidence must show that the veteran's 
back disabilities are proximately due to or the result of his 
service-connected right knee disability.

The medical evidence in this case is complex and somewhat 
contradictory.  Although one physician has stated 
unequivically that the veteran's degenerative disease of the 
spine is not the result of a specific injury in service, 
there are several reports that indicate that disorders of the 
the spine had their onset during the veteran's long period of 
active service.  It is important to note that the veteran 
served on active duty from 1945 to 1966, and, if there is 
sufficient evidence to show that the veteran's back disorders 
began in that period, service connection must be granted.  
Furthermore, with regard to the sufficiency of the evidence 
two considerations are of the controlling importance.  First, 
if the evidence for and against the claim is approximately in 
balance as a to any material question, the question must be 
resolved in favor of the veteran.  And second, in assessing 
the evidence, medical questions (such as causation or the 
relationship between symptoms and diagnoses) must be resolved 
on the basis of judgments presented by qualified medical 
experts;  that is, such questions may not be resolved on the 
basis of judgment or interpretations of VA adjudicators.

A review of the important items of medical evidence in this 
case shows that a letter from a physician dated June 2002 
indicated that the veteran had a mild rotatory scoliosis to 
the left upper lumbar area.  An X-ray report showed 
degenerative joint disease (DJD) in the lower back of a 
chronic nature as well.  The physician indicated that 
although the mechanism of DJD was unknown, in many people the 
onset of arthritis was gradual, and could change the shape 
and size of bones.  In the veteran's case, the physician 
indicated an initial diagnosis of arthritis was to the knees 
with new arthritis to the back.  He indicated it was not 
unusual for arthritis to spread to other joints of the body.  
It was also noted that the veteran suffered with scoliosis, 
which was mild.  The physician stated that after his 
examination it was his opinion that the arthritis first found 
in the veteran's right knee was now in the lower back, right 
elbow, left knee, and finger of both hands.  His back pain 
was more than likely from the severe pain of the arthritis 
rather than the mild scoliosis as stated in the x-ray.

A VA examination Addendum/Clarification dated in November 
2002 documented the veteran's history of treatment for his 
back and knees.  The examiner indicated that the veteran's 
current condition of degenerative arthritis and scoliosis of 
the cervical, thoracic, and lumbar spines was at least as 
likely as not related to the service connected right knee 
disorder.  The rationale was that the right knee injury 
changed the walking mechanics, which advanced the progression 
of the degenerative disease of the spine.  

A subsequent VA opinion dated in November 2003 indicated that 
the veteran's left knee might be connected to his right knee 
but there was no medical evidence to suggest a relationship 
between the veteran's right knee service-connected disability 
and the veteran's cervical, thoracic, and lumbar 
disabilities.  However, this examiner gave no further 
rationale for his opinion.

 

When the aforementioned evidence is viewed in conjunction 
with the November 2003 opinion, it is found that the evidence 
is in relative equipoise as to whwther the veteran's 
cervical, thoracic, and lumbar scoliosis with degenerative 
disease is the result of his active service from 1945 to 
1966.  Therefore, resolving all doubt in favor of the 
veteran, it is found that a grant of service connection is 
warranted for for cervical, thoracic, and lumbar scoliosis 
with degenerative disease.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for cervical, thoracic, and 
lumbar scoliosis with degenerative disease is granted.



________________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



